IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50022
                           Summary Calendar



        WILLIE MARIE GRIESENBECK, individually,
        and for the benefit of her sons,
        Michael Todd Griesenbeck, Charles
        Wade Griesenbeck; CHARLES GRIESENBECK,

                                             Plaintiffs-Appellants,

             versus


        PETER MICHAEL CURRY, Visiting Judge, 73rd
        District Court; DAVID PEEPLES, Judge, 224th
        District Court; JOHN D. GABRIEL, Judge, 131st
        District Court; JOHN J. SPECIA, JR., Judge,
        225th District Court; MICHAEL PEDEN, Judge,
        285th District Court; JANET LITTLEJOHN,
        Judge, 150th District Court,

                                             Defendants-Appellees.




         Appeal from the United States District Court for the
                       Western District of Texas
                         USDC No. SA-97-CV-1419


                             June 22, 1999

Before GARWOOD, JOLLY and BARKSDALE, Circuit Judges.*

PER CURIAM:

        Willie Marie Griesenbeck, individually and on behalf of her

sons, Michael Todd Griesenbeck and Charles Wade Griesenbeck, and

    *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Charles Griesenbeck appeal from the district court’s denial of

injunctive relief in their civil rights action.   The Griesenbecks

argue that the district court erred by denying their request for

injunctive relief prior to any response by the defendants and

without an evidentiary hearing.   Because there is a pending state

proceeding and the Griesenbecks have not demonstrated that they

will not have an adequate opportunity to raise constitutional

challenges in state court, the district court correctly determined

that it should not intervene.     Accordingly, the judgment of the

district court is



                                                   AFFIRMED.1




      1
       Although appellees urge “that the district court properly
denied the Griesenbecks’ request for injunctive relief,” they also
ask that this Court “dismiss the Griesenbecks’ complaint” for want
of subject matter jurisdiction, as the federal claim asserted is
not substantial, or alternatively “direct the district court to
abstain” under the general principles of Younger v. Harris, 401
U.S. 37 (1971), and Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923). However, appellees have not filed any appeal (or cross-
appeal) from any order or action of the district court, and the
district court has not ruled on appellees’ motion to dismiss
raising those contentions which was filed after the district
court’s herein appealed order denying all injunctive relief.
Hence, we do not directly rule on these contentions of appellees.
We note, however, that the district court in its denial of
injunctive relief expressly (and properly) relied, inter alia, on
the general principles of Younger and Rooker.

                                  2